Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	


In claim 1, line 7, the limitation that the “supports for supporting the dentures on the jaw implant, spaced apart from the jaw implant” is not understood.  According to applicant’s disclosure/drawings the identified supports 109 are attached directly to the identified implant  102b (102a, 102c)(see Figure 7C), not “spaced apart from the jaw implant” as claimed.  In line 25, it is unclear if the “successive placing” limitation is with respect to time or place (i.e. successively placed one period of time after another, or successively placed in position adjacent one another).
In claim 16, line 21, it is unclear if the “successive placed” limitation is with respect to time or place (i.e. successively placed one period of time after another, or successively placed in position adjacent one another).

Rejections Based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 11, 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 4,741,698).
	In Figure 9 Andrews discloses a jaw implant 46 (as well as that on the right and left side of the patient’s jaw 16 “divided into segments”) for oral subperiosteal placement over the alveolar ridge of a patient maxilla or mandible 16; dentures 50; and supports 52a, 52b, 52c, 52d 
	In response to the present rejection applicant argues that the identified implant segments in Andrews “form one unity” by “a connection that is not visible in the Figures because such connection would be located behind the ridge of the mandible 16” (response pages 12 and 13).   The examiner, however, is of the position that there is no objectively stated requirement in claim 1 requiring that the “implant” separate segments be detached from one another as separate distinct implants.  The broadest reasonable interpretation of “successive placing” would allow for the interpretation that the segments are successively placed/positioned adjacent one another in the patient’s jaw as illustrated by Andrews.
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1- 11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,741,698) in view of Lodde et al (US 5,052,930).
To the limited extent that claim 1 is interpreted as requiring the claimed implant “segments” to be distinct separate unattached implants, then Lodde et al is cited as teaching in Figure 11 an arrangement similar to that of Andrews where multiple distinct separate implants 12c and 12a/12b having posts/supports 17 for supporting a patient’s prosthesis/dentures are similarly positioned on a patient’s alveolar ridge in a spaced apart arrangement.  To have merely eliminated the “connection that is not visible in Figures” of Andrews (asserted to be present by applicant), as taught by Lodde et al to be known in the prior art would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious elimination of a superfluous element (the “connection that is not visible”) as is known in the art.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,741,698) alone, or in view of Lodde et al (US 5,052,930) as applied above, and in further view of Kim et al (US 2008/0081315).
Andrews does not appear to disclose the claimed use of extension members on the side of the implant 46 having “attachment holes” (claims 12, 14).  Kim et al, however, for a similar dental implant teaches providing for extension members having “pass-through holes” 19b, 29b, . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 4,741,698) alone, or in view of Lodde et al (US 5,052,930) as applied above, and in further view of Buck (US 2018/0185098).
Buck discloses the formation of a dental implant similar to that of Andrews wherein a patient’s jaw is scan (paragraph [0031]), a CAD model of the implant is designed based on the scan (paragraph [0034]), and then manufactured by a 3D printing process (paragraph [0035]).  To have produced the Andrews dental implant through a computer aided design and 3D printing prior art process as taught by Buck in order to improve the efficiency and accuracy of the manufacturing process would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712